Citation Nr: 1603091	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-38 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Wichita, Kansas Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserts that during the battle of Iwo Jima, a mortar or "booby trap" exploded near his head and he lost the hearing in both of his ears for at least an entire day.  He has also reported that he was exposed to noise from weapons and airplanes.  He maintains that, while his hearing returned after the initial incident in service, he has continued to suffer from decreased hearing acuity throughout the remainder of his active service and since separation from active service.  

A review of the Veteran's service personnel records shows that he served as an aviation ordnance man with a combat aircraft unit.  These records also show that the Veteran received a commendation by a senior officer for his participation in a bomb drop operation at Angaur Island while he was assigned to the Pacific Fleet.  Based on his in-service duties, and his lay statements concerning noise exposure, the Board concedes the Veteran's exposure to acoustic trauma while on active service.  Additionally, the Board finds it significant that the RO has already granted the Veteran service connection for tinnitus based on his duties in active service.  

A review of the Veteran's service medical records shows that at the time of the April 1946 separation examination, the Veteran was only provided with a whispered voice test to determine the level of hearing acuity.  The Board notes that the whispered voice test is not a reliable determination of hearing acuity or hearing loss.  The remainder of the service medical records are silent for complaints or treatment related to bilateral hearing loss.

At a June 2013 VA examination, the examiner noted that the Veteran's reported responses to testing were inconsistent throughout the session and reliable data for rating purposes was unobtainable.  The examiner also noted that reliability between speech reception thresholds and pure tone averages was poor and could not be resolved.  As such, an etiological opinion concerning the Veteran's bilateral hearing loss disability was not provided and the Board finds that the June 2013 VA examination was inadequate. 

In response to the unreliable results from the June 2013 VA examination, the Veteran has submitted statements, both from himself and through his representative, asserting that he answered the examiner's questions to the best of his ability and that he would be willing to sit for another VA examination in order to assist VA in properly adjudicating his claim.  The Board notes that a new VA examination has not been afforded to the Veteran; however, at this point, the Board finds that the evidence, as it currently stand, is sufficient to adjudicate the claim and a new VA examination is not necessary.  

Also of record are VA outpatient treatment records that show the Veteran was seen for an audiology consultation in December 2011.  At that time he was diagnosed with bilateral mild to moderately severe high frequency sensorineural hearing loss based on audiogram results.  It was noted that word recognition was 88 percent in the right ear and 96 in the left ear.  The remainder of the VA treatment records show that the Veteran has continued to receive follow-up treatment for his bilateral hearing loss disability; that his hearing acuity has gotten significantly worse since the December 2011 audiogram, to the point that he appears to be completely deaf in his right ear; and that he uses hearing aids bilaterally.  The Board notes that the audiograms from his VA outpatient treatment are not of record, but based on the diagnosis, the Board finds no reason to doubt that his current level of bilateral hearing loss disability, or even the level that was found at the time of his December 2011 audiogram, was sufficient to constitute a disability for VA purposes.  38 C.F.R. § 3.385.

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify hearing impairment, and his statements regarding those symptoms are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced hearing impairment in active service and that he has continued to experience hearing impairment since separation from service, and he has a current diagnosis of bilateral hearing loss disability.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


